Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered March 23, 2004. The judgment convicted defendant, upon her plea of guilty, of welfare fraud in the fourth degree, offering a false instrument for filing in the first degree and falsifying business records in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon her plea of guilty of, inter alia, welfare fraud in the fourth degree (Penal Law § 158.10), defendant challenges the factual sufficiency of her plea allocution. Defendant failed to preserve her challenge for our review (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Webb, 286 AD2d 899 [2001], lv denied 97 NY2d 659 [2001]) and, in any event, it is lacking in merit. Defendant admitted each of the elements of the crimes to which she pleaded guilty, and her factual allocution therefore was legally sufficient (see generally People v Loomis, 17 AD3d 1019 [2005], lv denied 5 NY3d 830 [2005]). Contrary to the contention of defendant, the fact that she provided terse responses to questions posed by County Court does not render her factual allocution legally insufficient (see generally People v Emm, 23 AD3d 983 [2005], lv denied 6 NY3d 775 [2006]). Present— Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.